     Case: 1:06-cv-04481 Document #: 759 Filed: 02/12/19 Page 1 of 4 PageID #:28357



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
___________________________________________

KENT EUBANK, JERRY DAVIS,
RICKY FALASCHETTI, RITA CICINELLI,
ROBERT JOSEPHBERG, JEFFREY ACTON,
KENNETH HECHTMAN, JAMES NEWMAN,                             No.: 06 C 4481
AMY CHASIN and EDWARD RUHNKE,
individually and on behalf of all others                    Hon. Sharon Johnson Coleman
of all others similarly situated;
                                                            Class Action
                              Plaintiffs,

v.

PELLA CORPORATION, an Iowa corporation,
and PELLA WINDOWS AND DOORS, INC., a
Deleware Corporation

                        Defendants.
___________________________________________




 OBJECTING CLASS MEMBER DONALD TUCKER’S RESPONSE TO PLAINTIFFS’
      MOTION FOR LEAVE TO SUBMIT SUPPLEMENTAL AUTHORITY


         Objecting class member Donald Tucker opposes class counsels’ motion for leave to submit

supplemental authority and their request that Mr. Tucker’s objection and associated pleadings be

withdrawn. The order referenced by class counsel in Edelson PC v. The Bandas Law Firm, et al.

is currently before Judge Pallmeyer in a motion to correct the order. Exhibit 1, Motion to Correct

Order of January 17, 2019, 1:16-cv-11057, Dkt. 180. That motion deals directly with the parties’

agreement about the scope of the order and the extent to which it applies to this proceeding. Id.

Class counsel should not be heard to litigate collaterally the motion seeking to correct an order

pending in Judge Pallmeyer’s court by seeking a premature order in this Court. See McCall-Bey v.
    Case: 1:06-cv-04481 Document #: 759 Filed: 02/12/19 Page 2 of 4 PageID #:28358



Franzen, 777 F.2d 1178, 1183 (7th Cir. 1985) (injunction should be “summarily enforceable

through contempt or other supplementary proceedings in the court that issued the injunction”)

(emphasis added); Edelson PC v. The Bandas Law Firm, No. 1:16-cv-11057, Dkt. 178 at 3

(“Without affecting the finality of this judgment, the Court retains jurisdiction to enforce the

injunction set forth herein”). This Court should await the outcome of the motion before Judge

Pallmeyer, and any resulting appeal, before entertaining the relief sought by class counsel.

        The Court should also not indulge class counsels’ attempt to link Mr. Tucker’s or Mr.

Schulz’s objections here to broader allegations in Edelson PC v. The Bandas Law Firm.

Christopher Bandas was admitted pro hac vice in this matter on March 4, 2013. Dkt. 336.1 He has

worked together with local counsel on behalf of both Michael Schulz and Donald Tucker. And,

Mr. Bandas’ representation of Mr. Schulz played a role in reversal of the prior unfair settlement.

Eubank v. Pella Corp., 753 F.3d 718 (7th Cir. 2014). Class counsels’ suggestion that Mr. Schulz’s

objection was improper is refuted by the fact that the Seventh Circuit agreed with it.

        Nor can any legitimate argument can be made that Mr. Tucker’s objection to the latest

settlement is anything less than meritorious. Without delving into the merits again, class counsel

were reduced to misleading the Court about the supposed absence of a clear-sailing provision (Dkt.

688 at 19, 22-23; Dkt. 672-1 at 33, ¶ 6.02) and blatantly misrepresenting Mr. Tucker’s testimony

in countering his objection. Dkt. 738-1 at 1-4.




1
 To the extent there is any ambiguity in Mr. Bandas’s appearance on behalf of Mr. Tucker, Mr.
Bandas, contemporaneous with this response, is filing an entry of appearance based on the Court’s
prior admission pro hac vice. Dkt. 336.


                                                  2
    Case: 1:06-cv-04481 Document #: 759 Filed: 02/12/19 Page 3 of 4 PageID #:28359



        Besides Mr. Tucker’s objection, the Court should also not order Mr. Schulz’s objection or

fee motion withdrawn in light of the motion for correction pending before Judge Pallmeyer. 2

Further, as noted by Mr. Frank, nothing in the order requires the retroactive withdrawal of

objections that have been upheld by a court of appeals and are no longer at issue.

                                         CONCLUSION

        Objecting class member Donald Tucker thus requests that the Court deny class counsels’

motion for leave to submit supplemental authority. The Court should await final disposition of

motion for correction of the order in the Edelson PC v. The Bandas Law Firm before considering

any of the relief requested by class counsel.

DATED: February 12, 2019                             Respectfully submitted,

                                                     /s/ Jonathan P. Novoselsky
                                                     Johnathan P. Novoselsky
                                                     Jonathan Novoselsky, P.C.
                                                     330 Waukegan Road
                                                     Glenview, IL 60025
                                                     312-286-8429

                                                     s/ Christopher A. Bandas
                                                     Christopher A. Bandas
                                                     Bandas Law Firm, P.C.
                                                     500 N. Shoreline Blvd., Suite 1020
                                                     Corpus Christi, Texas 78401
                                                     361-558-3527
                                                     361-558-3527
                                                     Admitted Pro Hac Vice, March 4, 2013

                                                     Attorneys for Objecting Class Member
                                                     Donald Tucker




2
 Though no actual conflict exists between Mr. Schulz and Mr. Tucker because they both share a
mutual interest in obtaining the best settlement possible (Dkt. 738-1 at 3), they expressly waived
any potential conflict. Id. (citing Dkt. 735-5 at 55-57).


                                                3
  Case: 1:06-cv-04481 Document #: 759 Filed: 02/12/19 Page 4 of 4 PageID #:28360




                                CERTIFICATE OF SERVICE

       The undersigned certifies that today he filed the foregoing Response and associated exhibit

on ECF which will send electronic notification to all attorneys registered for ECF-filing.



DATED: February 12, 2019


                                                     /s/ Jonathan P. Novoselsky
                                                     Johnathan P. Novoselsky




                                                 4
